Exhibit 10.11

 

FIRST ADDENDUM TO THE PRODUCTION SHARING CONTRACT BY AND BETWEEN

THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE REPRESENTED BY THE

AGENCIA NACIONAL DO PETROLEO OF SAO TOME AND PRINCIPE AND

KOSMOS ENERGY SAO TOME AND PRINCIPE FOR

BLOCK 11

 

 

 

 

 

 

Addendum Executed 17 day of December 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



THIS ADDENDUM TO THE PRODUCTION SHARING CONTRACT is entered
into on 17 December 2015 among:

 

(1)     THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE (the
"State") represented by the Agencia Nacional do Petr6leo de Sao Tome
e Principe, ("ANP-STP");

 

(2)    KOSMOS  ENERGY  SAO  TOME  AND  PRINCIPE,  a   company  organized and
established under the laws of the Cayman Islands, whose registered office is
 located at 4th Floor, Century Yard, Cricket Square, Hutchins Drive, Elgin
Avenue,  George Town, Grand  Cayman  KY l-1209, Cayman  Islands,  hereinafter
named ("Kosmos");

 

WHEREAS

 

A.



ANP and  ERHC  ENERGY  EEZ,  LDA  ("EHRC")  are  parties  to  the
Production Sharing Contract signed with the State on 23 July, 2014 (the "Contract"), in pursuance
of which EHRC have obtained the exclusive right to
undertake petroleum operations in Block 11 within the Exclusive Economic Zone of
Sao Tome and Principe;

B.



Under article 19 of the Contract EHRC  and Kosmos  executed  on  16
October 2015 the Deed of Assignment by way of which EHRC assigned  one
hundred  percent (100%) of its eighty-five percent (85%) participating interest
in the Contract to Kosmos, which consequently made the percentage interests held
by the parties in the Contract to be the following as of that date:

ANP-STP - fifteen per cent (15%); KOSMOS - eighty-five per cent (85%);

IT IS AGREED:

 

The State, ANP-STP and Kosmos (hereinafter collectively identified as the "Parties") hereby
execute this addendum to the Contract (the "Addendum"), subject to  the
following terms and conditions:

 

1. Capitalized terms in this Addendum not specifically defined herein shall
have the same meaning as defined in the Contract.

 



--------------------------------------------------------------------------------

 



1. Clause 7.2 of the Contract is amended by deleting the Phase I
Minimum Work Obligation and replacing said Phase I Minimum Work Obligation with the following:

 

Phase I:  The Contractor shall:

 

·



carry out environmental studies;

 

·



acquire of magnetic and gravity surveys covering 2.000 km2;

 

·



acquire, process and interpret a minimum of 2.000 km2 3D seismic;

 

·



hand over full documentation of the interpretation and an extensive evaluation
report covering all relevant stratigraphic levels in the
full  block,  based  on all newly acquired 3D data - to ANP-STP no later than 3 months before the expiry of phase I.

 

2.



Clause 28 of the Contract is amended as follows:

 

"28.1 KOSMOS ENERGY SAO TOME AND PRINCIPE is hereby designated as the Operator
under this Contract"

 

3.



Clause 30 of the Contract is amended as follows:

 

"30.1      Any notice or other communication required to be given by a Party to

another shall be in writing ( in Portuguese and in English) and shall
be considered as duly delivered if given by hand delivery in person, by courier
or by facsimile at the following  addresses:

Agencia Nacional do Petroleo (ANP-STP)

Avenida das Nacoes Unidas, 225 C.P.1048

Sao Tome, Sao Tome and Principe Attention: Executive Director

Fax: +239-2226937  Tel: +239-2226940

E-mail: anp  geral @cstome.net

 

KOSMOS ENERGY SAO TOME AND PRINCIPE

 

4th Floor, Century Yard, Cricket Square,

 





--------------------------------------------------------------------------------

 



Hutchins Drive, Elgin  Avenue,

 

George Town, Grand Cayman KY 1-1209, Cayman Islands

Attention:  License Manager

Fax:  +1 214 445 9705

 

Tel: +1 214 445  9600

 

(This address will be replaced by an address located in Sao Tome
e Principe within 30 days)

E-mail: SaoTomeLicenseManager@ KosmosEnergy.com Cc:E-mail: KosmosGeneralCounsel@
KosmosEnergy.com "

 

 

 

4. All the remaining provisions of the Contract, which are not
expressly modified by this Addendum, shall remain in full force and effect in
their precise original terms.

 

 

 

IN WITNESS WHEREOF the Parties have caused this Addendum to be executed in three
(3) originals as of the date above  written.

 

SIGNED AND DELIVERED for and on behalf of THE STATE represented
by the Agencia  Nacional  do Petr6leo of Sao Tome and Principe

 

 

Signature:    /s/ Orlando Pontes                                              

 

Name:   ORLANDO MENEZES SOUSA PONTES               

 

Designation:     EXECUTIVE DIRECTOR                                         

 

 

In the presence of:

Signature:   /s/ Alavaro da Costa Varela da Silva                         

Name:   ALVARO DA COSTA VARELA DA SILVA                 

Designation:     LEGAL AND ECONOMIC DIRECTOR             

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



SIGNED AND DELIVERED  for  and  on  behalf  of  Kosmos  Energy  Sao  Tome
 and Principe

 

Signature:    /s/ Paul Dailly                                                   

 

Name:    PAUL DAILLY                                                    

 

Designation:     SVP                                              
                            

 

In the presence of:

 

Signature:    /s/ Carlos Silva                                                 

 

Name:    CARLOS COSTA E SILVA                                

 

Designation:     LAWYER                                     
                            

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------